Name: Council Regulation (EEC) No 2552/93 of 13 September 1993 imposing a definitive anti-dumping duty on imports of artificial corundum originating in the People's Republic of China, the Russian Federation and Ukraine, with the exception of those imports sold for export to the Community by companies whose undertakings have been accepted
 Type: Regulation
 Subject Matter: competition;  Europe;  coal and mining industries;  trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31993R2552Council Regulation (EEC) No 2552/93 of 13 September 1993 imposing a definitive anti-dumping duty on imports of artificial corundum originating in the People's Republic of China, the Russian Federation and Ukraine, with the exception of those imports sold for export to the Community by companies whose undertakings have been accepted Official Journal L 235 , 18/09/1993 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 23 P. 0036 Swedish special edition: Chapter 11 Volume 23 P. 0036 COUNCIL REGULATION (EEC) No 2552/93 of 13 September 1993 imposing a definitive anti-dumping duty on imports of artificial corundum originating in the People's Republic of China, the Russian Federation and Ukraine, with the exception of those imports sold for export to the Community by companies whose undertakings have been acceptedTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 12 thereof, Having regard to the proposal from the Commission, submitted after consultations within the Advisory Committee as provided for pursuant to the above Regulation, Whereas: (1) In 1991, the Commission, by Decision 91/512/EEC (2), accepted undertakings in connection with the anti-dumping proceedings concerning imports of artificial corundum originating in the Soviet Union, Hungary, Poland, Czechoslovakia, the People's Republic of China, Brazil and Yugoslavia, and terminated the investigation. No residual anti-dumping duties were imposed at that time since, in particular, the USSR and Chinese exporters, which actually gave the undertakings, held a monopoly on exports of the product concerned from their countries. (2) Subsequently, the USSR exporter, V/O Stankoimport, lost its monopoly on exports. Exports are now carried out by a number of new exporters, located in the Russian Federation and Ukraine. As far as China is concerned, undertakings were accepted from six trade organizations authorized by the Chinese Chamber of Commerce to export this product from China. The Commission has now found that exports are being made from China by other exporters and trade organizations previously unknown to the Commission. It has also been established that exports of artificial corundum from China, the Russian Federation and Ukraine have taken place in substantial quantities and at prices well below the undertaking prices. (3) The effect of this development is that the existing measures for China, the Russian Federation and Ukraine have become ineffective. Furthermore, the current situation discriminates against the exporters which undertook not to sell artificial corundum below certain price levels and thus to eliminate the injurious effect of dumping. (4) The Council, therefore, considers that the facts as outlined above now require the imposition of a definitive anti-dumping duty, on the basis of the findings set out in Decision 91/512/EEC which the Council still considers valid, on imports of artificial corundum originating in the People's Republic of China, the Russian Federation and Ukraine. The Council further considers that the findings of the investigation carried out prior to its adoption remain reliable and that duties may therefore still be based on them. The exporters which had undertakings accepted and respected their provisions should continue to be exempt from the anti-dumping duty. (5) Consequently, a definitive anti-dumping duty should be imposed at the rates corresponding to those established in the above investigation, i.e. 30,8 % in respect of the People's Republic of China and 9,8 % in respect of the Russian Federation and Ukraine. (6) Article 15 (1) of Regulation (EEC) No 2423/88 provides for measures to lapse after five years from the date on which they entered into force or were last modified or confirmed. Although the measures provided for by this Regulation imposing definitive anti-dumping duties are linked to the undertakings accepted by Decision 91/512/EEC, this Regulation does not amend or confirm the latter within the meaning of Article 15 (1) of Regulation (EEC) No 2423/88 and consequently the date on which the undertakings were due to expire pursuant to Article 15 (1) remains unchanged, HAS ADOPTED THIS REGULATION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of artificial corundum falling within CN code ex 2818 00 00 and originating in the People's Republic of China, the Russian Federation and Ukraine. 2. The rate of the duty is as follows: - People's Republic of China: 30,8 %, - Russian Federation: 9,8 %, - Ukraine: 9,8 %. 3. The duty shall be levied on the net, free-at-Community-frontier price, not cleared through customs. 4. The provisions in force with regard to customs duties shall apply. 5. The duties shall not apply to imports of the product defined in paragraph 1, exported into the Community by the following companies which gave price undertakings: The People's Republic of China: - China National Machinery and Equipment Import and Export Corporation, Beijing, - China No 2 Grinding Wheel Plant, Zhengzhou, Henan, - China No 4 Grinding Wheel Plant, Shangdian, Zi Bo, Shandong, - Shandong Machinery and Equipment Import and Export Corporation, Qingdao, - CMEC Guandong Co. Ltd, Guangzhou, Guangdong, - China Abrasives Export United Corp., Henan. The Russian Federation: - V/O Stankoimport, Moscow. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993. For the Council The President Ph. MAYSTADT (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 275, 2. 10. 1991, p. 27.